DETAILED ACTION
This is response to Application 16/452,471 filed on 06/25/2019 in which claims 1-20 and 22-34 are presented for examination.

Claim Objections
Claim 29 is objected to because it is dependent on itself.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-13, 16-18, and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2017/0331610 A1) in view of Deenoo et al. (US 2016/0192433 A1).

2.   Regarding claim 1, Miao teaches a method of wireless communication at a base station (Paragraphs [0022], [0023], [0080] and [0125]), comprising:
determining a configuration of a plurality of discontinuous reception (DRX) groups for communicating with a user equipment (UE) (Paragraphs [0022], [0023], [0080] and [0125] base station groups serving cells into cell groups; sends message to UE ).
Miao does not explicitly disclose configuring the UE with a first DRX configuration of a first DRX group for a first set of serving cells; and configuring the UE with a second DRX configuration of a second DRX group for a second set of serving cells.
Deenoo teaches configuring the UE with a first DRX configuration of a first DRX group for a first set of serving cells; and configuring the UE with a second DRX configuration of a second DRX group for a second set of serving cells (Figure 1A, Paragraph [0124] UE configured with multiple DRX groups; DRX group is a group of serving cells).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide configuring the UE with a first DRX configuration of a first DRX group for a first set of serving cells; and configuring the 

3.    Regarding claim 23, Miao teaches a method of wireless communication at a User Equipment (UE), comprising: 
receiving a configuration of a first and second group (Paragraphs [0022], [0023], [0080] and [0125] base station groups serving cells into cell groups; sends message to UE ).
	Miao does not explicitly disclose a first DRX configuration of a first DRX group for a first set of serving cells; a second DRX configuration of a second DRX group for a second set of serving cells and entering a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells.
	Deenoo teaches a first DRX configuration of a first DRX group for a first set of serving cells; a second DRX configuration of a second DRX group for a second set of serving cells (Figure 1A, Paragraph [0124] UE configured with multiple DRX groups; DRX group is a group of serving cells); and entering a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells (Paragraph [0092] separate or common DRX configurations; enter DRX).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a first DRX configuration of a first DRX group for a first set of serving cells; a second DRX configuration of a second DRX 

4. Regarding claim 30, Miao teaches an apparatus for wireless communication (Figure 19), comprising: a memory; and at least one processor coupled to the memory and configured to: receive a configuration of a first and second group (Paragraphs [0022], [0023], [0080] and [0125] base station groups serving cells into cell groups; sends message to UE ).
	Miao does not explicitly disclose a first DRX configuration of a first DRX group for a first set of serving cells; a second DRX configuration of a second DRX group for a second set of serving cells and entering a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells.
	Deenoo teaches a first DRX configuration of a first DRX group for a first set of serving cells; a second DRX configuration of a second DRX group for a second set of serving cells (Figure 1A, Paragraph [0124] UE configured with multiple DRX groups; DRX group is a group of serving cells); and enter a DRX mode based on at least one of the first DRX configuration for the first set of serving cells and the second DRX configuration for the second set of serving cells (Paragraph [0092] separate or common DRX configurations; enter DRX).


5. Regarding claims 2 and 28, Miao in view of Deenoo teaches further comprising:
transmitting a wakeup signal (WUS) to the UE, wherein the WUS is sent before a DRX on duration of any of the plurality of DRX groups such that the WUS provides an indication for the serving cells in a desired DRX group to enter a power active state (Miao Paragraphs [0080], [0125], [0158], [0182] and [0183] wakeup command to the UE; activate serving cells).

6.    Regarding claims 3 and 29, Miao in view of Deenoo teaches wherein each of the plurality of DRX groups is associated with a unique WUS (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner).

7.    Regarding claim 4, Miao in view of Deenoo teaches wherein a single WUS is configured for the UE, wherein the WUS comprises a bitmap indicating which DRX group is to be activated (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner).

Regarding claim 5, Miao in view of Deenoo teaches wherein the UE changes serving cells into a DRX group associated with the received WUS to enter the power on-state (Miao Paragraph [0157] to [0160] modify a serving cell in a group).

9.    Regarding claim 6, Miao in view of Deenoo teaches, wherein each of the plurality of DRX groups operate in accordance with their respective DRX configurations until an associated WUS is received (Deenoo Paragraph [0092],  [0107], [0125] different DRX configuration; recompute DRX parameters when a cell is activated or deactivated).

10.    Regarding claim 7, Miao in view of Deenoo teaches wherein the first set of serving cells comprise a primary cell (PCell) and the second set of serving cells comprise a secondary cell (SCell) (Deenoo Paragraph [0101]).

11.    Regarding claims 8 and 31, Miao in view of Deenoo teaches wherein the first set of serving cells communicate with the UE using a first frequency range and the second set of serving cells communicate with the UE using a second frequency range (Deenoo Figures 10 and 16 Paragraph [0124] to [0127] frequency of operation of cell) .

12. Regarding claims 9 and 32, Miao in view of Deenoo teaches wherein the first frequency range comprises a sub-6 GHZ frequency range and the second frequency range comprises a millimeter Wave (mmW) frequency range (Deenoo Figures 10 and 16 Paragraph [0124] to [0127] LTE and mmW).

13. Regarding claims 10 and 24, Miao in view of Deenoo teaches further comprising:
Deenoo Paragraph [0092] RRC signaling with common or separate DRX configurations).

14. Regarding claims 11 and 25, Miao in view of Deenoo teaches, wherein the DRX parameters are signaled in RRC signaling comprising an information element (IE) including a plurality of DRX groups and respective DRX parameters (Deenoo Paragraph [0092], [0107], [0112] RRC signaling with common or separate DRX configurations; DRX parameters).

15. Regarding claims 12 and 26, Miao in view of Deenoo teaches, wherein the UE is configured with a first DRX configuration by indicating an index of the first DRX group from among the plurality of DRX groups (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner; index numbers of cell groups).

16. Regarding claim 13, Miao in view of Deenoo teaches, wherein the index is comprised in an Information Element (IE) in a serving cell configuration for the first set of serving cells (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner; mapping table; index numbers of cell groups).

17. Regarding claims 16 and 27, Miao in view of Deenoo teaches, further comprising:
transmitting a signal in one of the first set of serving cells to the UE, wherein the signal provides an indication for the UE to change a power off-state of serving cells in the second DRX group to a power on-state (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner; index numbers of cell groups).

18. Regarding claim 17, Miao in view of Deenoo teaches, wherein the signal comprises an index of the second DRX group to be activated (Miao Paragraphs [0180] to [0183] activate cell group in a mapping manner; index numbers of cell groups Deenoo Paragraph [0080]).

19. Regarding claim 18, Miao in view of Deenoo teaches, wherein the signal comprises at least one of a cross carrier downlink control information (DCI) or a medium access control-control element (MAC-CE) (Miao Figure 13 DCI; Deenoo Paragraph [0080]).

20. Regarding claim 22, Miao teaches an apparatus for wireless communication (Figures 19, Paragraphs [0022], [0023], [0080] and [0125]), comprising: a memory; and
at least one processor coupled to the memory and configured to:
determinine a configuration of a plurality of discontinuous reception (DRX) groups for communicating with a user equipment (UE) (Paragraphs [0022], [0023], [0080] and [0125] base station groups serving cells into cell groups; sends message to UE ).
Miao does not explicitly disclose configure the UE with a first DRX configuration of a first DRX group for a first set of serving cells; and configure the UE with a second DRX configuration of a second DRX group for a second set of serving cells.
Deenoo teaches configuring the UE with a first DRX configuration of a first DRX group for a first set of serving cells; and configuring the UE with a second DRX configuration of a second DRX group for a second set of serving cells (Figure 1A, Paragraph [0124] UE configured with multiple DRX groups; DRX group is a group of serving cells).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide configuring the UE with a first DRX configuration of a first DRX group for a first set of serving cells; and configuring the UE with a second DRX configuration of a second DRX group for a second set of serving cells as taught by Deenoo in the system of Miao for configuring the UE with multiple DRX groups see Paragraph [0124] of Deenoo.

Claims 19, 20, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2017/0331610 A1) in view of Deenoo et al. (US 2016/0192433 A1) in further view of Xi et al. (US 2011/0170420 A1).

21. Regarding claims 19 and 33, Miao in view of Deenoo does not explicitly disclose wherein a first on-state of the first DRX group is aligned with a second on-state of the second DRX group.
Xi teaches wherein a first on-state of the first DRX group is aligned with a second on-state of the second DRX group (Xi, Paragraph [0144] cells align after cell activation/on-state).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a first on-state of the first DRX group is aligned with a second on-state of the second DRX group as taught by Xi in the system of Miao in view of Deenoo for DRX control and monitoring upon carrier activation see Paragraph [0144] of Xi.

22. Regarding claims 20 and 34, Miao in view of Deenoo does not explicitly disclose wherein a first DRX cycle of a first DRX configuration is an integer multiple of a second DRX cycle of the second DRX configuration.
Xi teaches wherein a first DRX cycle of a first DRX configuration is an integer multiple of a second DRX cycle of the second DRX configuration (Xi, Paragraph [0140] one DRX cycle is a factor of another DRX cycle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a first DRX cycle of a first DRX configuration is an integer multiple of a second DRX cycle of the second DRX configuration as taught by Xi in the system of Miao in view of Deenoo for multi-tier DRX see Paragraph [0140] of Xi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466